Appellate Case: 21-1329     Document: 010110659394      Date Filed: 03/18/2022       Page: 1
                                                                                  FILED
                                                                      United States Court of Appeals
                       UNITED STATES COURT OF APPEALS                         Tenth Circuit

                              FOR THE TENTH CIRCUIT                         March 18, 2022
                          _________________________________
                                                                         Christopher M. Wolpert
                                                                             Clerk of Court
  BRITTANY CROWNHART,

        Plaintiff - Appellant,

  v.                                                         No. 21-1329
                                                    (D.C. No. 1:21-CV-01691-LTB)
  STRIVE MESA DEVELOPMENTAL                                    (D. Colo.)
  SERVICES; MARK MUSICH; LAURA
  RUSSELL,

        Defendants - Appellees.
                       _________________________________

                              ORDER AND JUDGMENT *
                          _________________________________

 Before BACHARACH, BRISCOE, and ROSSMAN, Circuit Judges.
                  _________________________________

       Brittany Crownhart applied in the district court to bring this suit without

 prepaying the filing fees. The district court denied her application, concluding she

 could afford to pay the fees. The court ordered her to pay them within thirty days

 and warned that, if she failed to do so, the case would be dismissed. Thirty-nine days

 later, Ms. Crownhart having failed to pay the fees, the court dismissed the case



       *
         After examining the briefs and appellate record, this panel has determined
 unanimously that oral argument would not materially assist in the determination of
 this appeal. See Fed. R. App. P. 34(a)(2); 10th Cir. R. 34.1(G). The case is therefore
 ordered submitted without oral argument. This order and judgment is not binding
 precedent, except under the doctrines of law of the case, res judicata, and collateral
 estoppel. It may be cited, however, for its persuasive value consistent with
 Fed. R. App. P. 32.1 and 10th Cir. R. 32.1.
Appellate Case: 21-1329      Document: 010110659394       Date Filed: 03/18/2022    Page: 2



 without prejudice. Ms. Crownhart appeals. Ms. Crownhart represents herself, so we

 construe her filings liberally. See Hall v. Bellmon, 935 F.2d 1106, 1110 (10th Cir.

 1991).

          Federal Rule of Civil Procedure 41(b) allows a court to dismiss a case if the

 plaintiff fails to comply with a court order. See Davis v. Miller, 571 F.3d 1058, 1060

 (10th Cir. 2009). If the dismissal is without prejudice, the court need not give

 “attention to any particular procedures.” Nasious v. Two Unknown B.I.C.E. Agents,

 492 F.3d 1158, 1162 (10th Cir. 2007). We review Rule 41(b) dismissals for an abuse

 of discretion. Id. at 1161.

          Ms. Crownhart argues that the district court should not have dismissed the case

 without addressing the merits. It is true, of course, the district court did not address

 the merits. But it had no reason to do so because its decision stemmed from

 Ms. Crownhart’s failure to comply with its order to pay fees, an issue unrelated to the

 merits. Because Ms. Crownhart neither challenged the order to pay fees nor tried to

 comply with it, the district court acted within its discretion when it dismissed the

 case without prejudice.

          We turn now to Ms. Crownhart’s three pending motions.

    • We deny her motion to proceed on appeal without prepaying costs and fees

          because she has not presented “a reasoned, nonfrivolous argument on the law

          and facts.” DeBardeleben v. Quinlan, 937 F.2d 502, 505 (10th Cir. 1991).

    • We deny her motion, filed October 6, 2021, “to add case no. 20-5557” and to

          file a supplemental brief. Mot. at 1 (capitalization standardized). No case in
                                              2
Appellate Case: 21-1329    Document: 010110659394        Date Filed: 03/18/2022    Page: 3



       this court has been assigned number 20-5557, and her supplemental brief does

       not address the alleged error surrounding the district court’s dismissal.

    • We deny her motion, filed October 19, 2021, to “file additional brief.” Mot.

       at 1 (capitalization standardized). Her second supplemental brief also does not

       address the district court’s dismissal.

       In sum, we affirm the district court’s judgment and deny Ms. Crownhart’s

 three pending motions.


                                             Entered for the Court


                                             Veronica S. Rossman
                                             Circuit Judge




                                            3